Case 2:20-bk-21020-BR       Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26               Desc
                             Main Document    Page 1 of 12


 1   Jason M. Rund
     Chapter 7 Trustee
 2   840 Apollo Street, Suite 351
     El Segundo, CA 90245
 3   Telephone: 310-640-1200
     Facsimile: 310-640-0200
 4   jrund@srlawyers.com

 5   Chapter 7 Trustee

 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                     LOS ANGELES DIVISION
11
12    In re:                                              Case No. 2:20-bk-21020-BR

13    THOMAS VINCENT GIRARDI,                             Chapter 7

14                       Debtor.                          CHAPTER 7 TRUSTEE’S NOTICE OF
                                                          APPLICATION TO EMPLOY
15                                                        COLDWELL BANKER AND DESERT
                                                          SANDS REALTY AS REAL ESTATE
16                                                        BROKERS AND TO ENTER INTO
                                                          EXCLUSIVE LISTING AGREEMENT
17                                                        REGARDING 81-775 DEER PARK, LA
                                                          QUINTA, CALIFORNIA
18
                                                          [No Hearing Required]
19
20
21
22             TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

23   JUDGE, THE DEBTOR, THE UNITED STATES TRUSTEE, AND ALL PARTIES-IN-

24   INTEREST HEREIN:

25             PLEASE TAKE NOTICE that Jason M. Rund, Chapter 7 Trustee (the “Trustee”) of the

26   bankruptcy estate (the “Bankruptcy Estate”) of Debtor Thomas Vincent Girardi (the “Debtor”),

27   has filed his application (the “Application”) for entry of an order authorizing the employment of

28   Coldwell Banker through its agent William “Bill” Friedman (“CB”) and Desert Sands Realty,


                                                      1
Case 2:20-bk-21020-BR       Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26                   Desc
                             Main Document    Page 2 of 12


 1   through its agent Steve Enlow (“Desert Sands”) as real estate brokers (collectively, the “Real
 2   Estate Brokers”), at the expense of the estate, to list and aid the Trustee in marketing and selling

 3   the residential real property of the estate commonly known as 81-775 Brown Deer Park, La

 4   Quinta, California 92253 (the “Brown Deer Property” or the “Property”). The Trustee also seeks

 5   an order approving a proposed Residential Listing Agreement (Exclusive Authorization and Right

 6   to Sell) and that certain Addendum to Residential Listing Agreement (collectively, the “Listing

 7   Agreement”) entered into between the Trustee and the Real Estate Brokers for the purposes of the

 8   sale and authorizing the Trustee to extend, modify (except as to commission) and terminate the

 9   Listing Agreement in his sole discretion without further notice or Court order. A copy of the

10   Listing Agreement is attached as Exhibit 1 to the Application.

11          The contact information for CB care of William “Bill” Friedman is 1608 Montana

12   Avenue, Santa Monica, California 90403, telephone number (310) 458-0091, email:

13   billfried@earthlink.net and Desert Sands care of Steve Enlow is 78000 Fred Waring Drive, Suite

14   202, Palm Desert, California 92111, telephone number (760) 636-5280, email:

15   enlowhomes@yahoo.com.

16          PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Listing

17   Agreement, the Real Estate Brokers will list the Property for sale for the initial listing price of

18   $1,250,000.00 and the sale will be “as-is” and subject to Bankruptcy Court’s approval. The term

19   of the Listing Agreement is five (5) months, subject to extension from time to time as contained

20   therein.

21          The Trustee proposes to hire the Real Estate Brokers for a total commission of five

22   percent (5%) of the selling price for the Property (payable only upon close of sale) to be shared as

23   follows: two and one-half percent (2.5%) to buyer’s broker, if any, and the other two and one-

24   half percent (2.5%) shared between the Real Estate Brokers. If the buyer does not have a broker,

25   then the Real Estate Brokers would be entitled to the entire five percent (5%) commission, as

26   more fully described in the Application, subject to the Bankruptcy Court’s approval of Broker’s

27   compensation and reimbursement of costs as provided by the Bankruptcy Code, specifically

28   section 328, the Federal Rules of Bankruptcy Procedure, and the Local Bankruptcy Rules.


                                                        2
Case 2:20-bk-21020-BR       Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26                 Desc
                             Main Document    Page 3 of 12


 1          PLEASE TAKE FURTHER NOTICE that the relief requested is based on the
 2   Application, the Declarations of William “Bill” Friedman and Steve Enlow attached thereto, this

 3   Notice, the arguments of counsel, and other admissible evidence properly brought before the

 4   Court. In addition, the Trustee respectfully requests that the Court take judicial notice of the case

 5   docket and all pleadings filed in the above captioned bankruptcy case, including the specific

 6   pleadings referenced in the Application.

 7          A copy of the Trustee’s Application can be obtained from the Bankruptcy Court or by

 8   contacting the Trustee by telephone or written request sent to the physical address or email

 9   address set forth at the top of page one of this notice.

10          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 2014-

11   1(b)(3)(E), that any response and request for hearing on the Application must be in the form as

12   required by LBR 9013-1(f)(1), filed with the Clerk of the United States Bankruptcy Court, 255 E.

13   Temple Street, Los Angeles, California 90012, no later than fourteen (14) days from the date of

14   service of this Notice, plus an additional three (3) days unless this Notice was served by personal

15   delivery or posting as described in F.R.Civ.P.5(b)(2)(A)-(B). The Trustee will set a hearing date

16   and send out notice thereto if any such response is timely received. No hearing will be held if no

17   response and request for hearing is received.

18          If you fail to file a written response within seventeen (17) days from the date of the

19   service of this Notice of the Application, the Bankruptcy Court may treat such failure as a waiver

20   of your right to oppose the Application and may grant the requested relief.

21
22    DATED: May 25, 2021                                By: /s/ Jason M. Rund
                                                            Jason M. Rund
23                                                          Chapter 7 Trustee
24
25
26
27
28

                                                        3
          Case 2:20-bk-21020-BR            Doc 200       Filed 05/25/21       Entered 05/25/21 15:44:26          Desc
                                    PROOF OFDocument
                                        Main SERVICE Page
                                                     OF DOCUMENT
                                                          4 of 12
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           SHERIDAN & RUND
                                           840 Apollo Street, Suite 351
                                           El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee’s Notice of Application to Employ
Coldwell Banker and Desert Sands Realty as Real Estate Brokers and to Enter into Exclusive Listing Agreement
Regarding 81-775 Deer Park, La Quinta, California will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 25, 2021, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com


                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On May 25, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105

                                                                                 Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                 Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

May 25, 2021                 Laura Gitnick                                      /s/ Laura Gitnick
Date                           Printed Name                                        Signature
      Case 2:20-bk-21020-BR        Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26              Desc
                                    Main Document    Page 5 of 12
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian, docket@edelson.com
   Ori S Blumenfeld, Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
Case 2:20-bk-21020-BR     Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26         Desc
                           Main Document    Page 6 of 12
      2. SERVED BY UNITED STATES MAIL:


  1   All Creditors of the Estate                   Wells Fargo Vendor Financial Services, Inc.
      Ally Bank Lease Trust - Assignor to Vehicle   c/o Hemar, Rousso & Heald, LLP
  2   4515 N Santa Fe Ave. Dept. APS                15910 Ventura Blvd., 12th Floor
      Oklahoma City, OK 73118-7901                  Encino, CA 91436-2802
  3
      Daimler Trust
  4   c/o BK Servicing, LLC
      PO Box 131265
  5   Roseville, MN 55113-0011

  6   Erika Saldana
      1757 Riverside Drive
  7   Glendale, CA 91201-2856

  8   Frantz Law Group, APLC
      2029 Century Park East
  9   #400
      Los Angeles, CA 90067-2905
 10
      Gary A Starre
 11   Starre & Cohn, APC
      15760 Ventura Blvd., Ste. 801
 12   Encino, CA 91436-3018

 13   Jill O'Callahan
      1437 Club View Drive
 14   Los Angeles, CA 90024-5305

 15   John Abassian
      6403 Van Nuys Boulevard
 16   Van Nuys, CA 91401-1437

 17   Kimberly Archie
      15210 Ventura Boulevard
 18   Suite 307
      Sherman Oaks, CA 91403-3841
 19
      Robert M. Keese
 20   22982 Rosemont Court
      Murrieta, CA 92562-3075
 21
      U.S. Legal Support, Inc.
 22   c/o Portillo Ronk Legal Team
      5716 Corsa Avenue
 23   Suite 207
      Westlake Village, CA 91362-4059
 24
      US Legal Support
 25   16825 Northchase DrSuite 900
      16825 Northchase DrSuite 900
 26   Houston, TX 77060-6004

 27   Virginia Antonio
      20413 Via Navarra
 28   Yorba Linda, CA 92886-3065
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                         Main Document    Page 7 of 12
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                         Main Document    Page 8 of 12
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                         Main Document    Page 9 of 12
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                        Main Document     Page 10 of 12
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                        Main Document     Page 11 of 12
Case 2:20-bk-21020-BR   Doc 200 Filed 05/25/21 Entered 05/25/21 15:44:26   Desc
                        Main Document     Page 12 of 12
